Citation Nr: 9928267	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-40 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for his service connected back 
disability.

In a March 1997 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his low back 
disability.  Thereafter, he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA Office of General Counsel 
and the veteran's representative filed a joint motion for 
partial remand, requesting that the Court vacate the Board's 
March 1997 decision and remand the case for further 
development and readjudication.  In September 1997, the Court 
granted the joint motion, vacated the Board's March 1997 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.

In February 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed, and the RO issued a Supplemental Statement of 
the Case in April 1999 in which it denied an increased rating 
for the veteran's service-connected low back disability.  
Thereafter, the veteran's claims folder was returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease is manifested by 
no more than severe, recurring attacks with intermittent 
relief, absent ankle jerk and some pain and numbness in the 
lower extremities.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back disability so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998), 4.124a, Diagnostic Code 8620 
(1998).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Because the claim is well grounded, the VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with two recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  As noted above, this case was remanded in February 
1998 for additional evidentiary development, which was 
completed by the RO.  Thus, the Board concludes that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling pursuant to 
Diagnostic Code 5293.  That code provides for a 20 percent 
rating for intervertebral disc syndrome which is moderate 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

The words "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 
(1998).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 
38 C.F.R. §§ 4.2, 4.6 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1998); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  In Bierman v. Brown, 6 Vet. App. 125, 
129-132 (1994), Court found that the provisions of Diagnostic 
Code 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  The Court suggested that manifestations 
of neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

Under Diagnostic Code 8620, which pertains to sciatic 
neuritis, incomplete paralysis warrants a 10 percent rating 
when the disability is mild; 20 percent rating when the 
disability is moderate; 40 percent rating when the disability 
is moderately severe; 60 percent rating when the disability 
is severe, with marked muscular atrophy; and an 80 percent 
rating is warranted when there is complete paralysis of the 
sciatic nerve, with foot drop, no active movement of the 
muscles below the knee, flexion of the knee weakened or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8620.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A precedent opinion of the General 
Counsel of the Secretary of VA, VAOPGCPREC 36-97 (December 
12, 1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In November 1991, the veteran filed his claim of entitlement 
to an increased evaluation for his service connected back 
disability, which was then evaluated as 40 percent disabling.  
In support of his claim, he submitted private outpatient 
treatment records from Dr. M.T. dated between June 1988 and 
July 1992.  These reports reflect an exacerbation of the 
veteran's symptoms in July 1991 after he reportedly bent over 
to pick up a newspaper and developed a shooting pain in his 
lower back, which radiated into his right lower leg.  The 
veteran subsequently underwent physical therapy that led to 
some general improvement in his overall symptoms.  In August 
1991, electromyographic (EMG) and nerve conduction studies of 
the lower extremities reportedly revealed motor sensory 
peripheral neuropathy.

The veteran also submitted a hospital summary and other 
treatment records from St. Joseph's Hospital dated between 
August 1991 and September 1991.  The hospital summary showed 
that the veteran was admitted in August 1991 for complaints 
of lower back pain and occasional numbness and tingling 
following a fishing trip.  A lumbar myelogram was performed 
and compared to a computerized axial tomography (CT) study of 
the lumbar spine.  The veteran was discharged in reportedly 
satisfactory condition and a follow-up report dated in 
September 1991 showed that physical therapy and other 
treatment appeared to be helping his condition.

In December 1991, a VA neurological examination was 
conducted.  The veteran reported that he was continuing to 
suffer from low back pain as well as numbness and pain in his 
legs and feet.  He reported a history of two lumbar 
laminectomies, one in 1966 while in the service and another 
in 1980.  Neurologic examination was reportedly negative with 
the exception of diminished right ankle jerk and decreased 
sensation in the L5 segmental dermatone on the right.  The VA 
examiner noted a diagnosis of "status-post herniated nucleus 
palposis lumbar with history of sciatica and motor and 
sensory impairment L5 segment right, mild."  X-rays of the 
veteran's lumbar spine taken in December 1991 revealed 
minimal lateral and anterior spurring of the vertebra with 
minimal narrowing of the L5-S1 disc space.  No evidence of 
osteoblastic or lytic lesions or of any fractures or 
dislocations were noted.

In January 1992, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability, which was then characterized as the residuals of 
a lumbar laminectomy.  The veteran subsequently disagreed 
with this decision.

In his April 1992 Substantive Appeal, the veteran contended 
that his right foot was constantly numb and that he 
experienced constant pain in his right side.  He also 
contended that the scar tissue from his in-service lumbar 
laminectomy was affecting his right side extremities.

Private treatment reports from Dr. M.T. dated in April 1992 
showed that the veteran continued to report low back pain and 
numbness in his right foot.

In June 1992, the veteran was provided with a personal 
hearing at the RO.  He testified that in July 1991, he 
experienced a severe exacerbation of his symptoms.  His 
representative indicated that they believed his condition was 
now of such severity so as to warrant a 60 percent disability 
rating.  The veteran reported that prior to his flare-up, 
only his left lower extremities had ever bothered him but 
that he now experienced pain and numbness in both lower 
extremities.  He indicated that although he has improved 
through treatment from where his condition was in July 1991, 
he had still not come anywhere near his level of health prior 
to that flare-up.  He testified that he had gone back to work 
full-time to his job in sales, but that his symptoms often 
made it difficult to work.

In an Informal Hearing Presentation dated in February 1997, 
the veteran's representative noted that the veteran's last VA 
examination was conducted in December 1991, and that a more 
recent examination might be beneficial to determining the 
present severity of the veteran's service-connected back 
disability.

In March 1997, the Board denied the veteran's claim of 
entitlement to an increased rating.  As noted above, the 
veteran appealed the Board's decision to the Court.  While 
his claim was pending, the VA Office of General Counsel and 
the veteran's representative filed a joint motion for remand.  
The motion indicated that the veteran's 1991 VA examination 
was inadequate because it failed to test for all of the 
elements of a 60 percent disability rating under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293, and the examiner 
failed to evaluate functional loss produced by pain on use.  
The joint motion cited, in particular, 38 C.F.R. § 3.40, 
4.45, 4.59, 4.71a and DeLuca.  The Court granted the joint 
motion, vacated the Board's March 1997 decision and remanded 
the case to the Board for compliance with directives that 
were specified by the Court. 

In accordance with the Court's directives, the Board remanded 
this case in February 1998 so the RO could provide the 
veteran with another VA examination and obtain any treatment 
records that were not already associated with the claims 
folder.

In March 1998, the RO sent a letter to the veteran requesting 
that he provide the names and addresses of all doctors or 
medical facilities who might have treated him for his back 
disability since 1991.  Several VA-Forms 21-4142 were 
enclosed so the veteran could provide authorization for the 
RO to obtain these records.  In October 1998, the veteran 
responded to the RO's request.  He indicated that he had 
received no additional treatment for his back condition since 
1991 and requested that he be given a complete physical 
examination prior to VA rendering a final decision in his 
appeal.

In March 1999, a VA physical examination was conducted of the 
veteran's spine.  The veteran reported that he had originally 
injured his back during service in 1966 and underwent his 
first laminectomy in 1967.  He said his symptoms improved 
following that surgery but that by 1977, he had to undergo 
another laminectomy to treat his back pain.  The veteran 
reported that he currently experienced pain in both legs, 
which he described as "pretty constant", and increasing 
numbness in both feet.  He indicated that he has had these 
symptoms for about ten years and that they have been 
increasing.  He reported that over the last year and a half, 
he would occasionally stumble over his left limb.  He also 
reported low back pain, which radiated down to his right 
foot, which usually occurred when he stayed seated too long.  
He described the pain as severe on some days and moderate on 
others.  The veteran reported that he was still employed full 
time in sales, which required a lot of standing and walking.  
He indicated that following his 1977 surgery he has been 
employed all this time but once had to take one month off for 
treatment.  He reported that he works with pain.  

Upon examination, the VA examiner noted that the veteran 
walked with a normal heel-toe gait and had good posture with 
normal equilibrium.  Examination of the lumbar spine 
reportedly revealed normal lordosis, with good muscle tone 
and no spasm.  The VA examiner observed a 4-inch long midline 
lumbar surgical scar, which was noted to be nontender.  The 
veteran complained of pain on palpation on the right side of 
the low back.  Range of motion was noted to be from 0-60 
degrees flexion with complaints of pain in the back and 
discomfort in the right buttock.  Extension was noted to be 
from 0-30 degrees with onset of pain at 30 degrees.  Right 
and left lateral flexion was noted to be from 0-25 degrees 
bilaterally without any pain, and right and left lateral 
rotation was noted to be from 0-20 degrees bilaterally 
without any pain.  The VA examiner listed normal range of 
motion as 0-90 degrees flexion, 0-30 degrees extension, 0-30 
degrees lateral flexion, and 0-30 degrees lateral rotation.

The VA examiner concluded that both of the veteran's lower 
limbs were negative for any neurological deficiency, and no 
muscle atrophy was found.  Muscle tone was described as good.  
Reflexes were noted to be present except for absent left 
ankle reflex.  X-rays taken in March 1999 reportedly revealed 
evidence of degenerative disc disease in the lower lumbar 
spine but no residuals of his laminectomies.  The veteran was 
diagnosed with status-post laminectomy times two with 
secondary degenerative disc disease.  The VA examiner 
concluded that the veteran experienced moderate impairment of 
function in the lower back, including some pain on use, but 
that there was no evidence of incoordination, weakness, or 
abnormal movement.

In March 1999, a VA neurological examination was also 
conducted.  Upon examination, the VA neurologist found that 
the veteran's gait and station were normal.  Motor sensory 
examination of the left lower extremity revealed that 
strength, tone, and coordination were intact.  In the right 
lower extremity, the VA neurologist found that hip strength 
was normal but that there was a 15 percent weakness in 
flexion and extension of the right knee.  Slight atrophy was 
also noted in the right calf.  Reflexes were noted to be 
symmetrical except for absent left ankle jerk.  Sensory 
examination reportedly revealed decreased sensation in the L5 
segmental dermatone on the right.  

The March 1999 VA neurologist diagnosed the veteran with 
status-post lumbar laminectomy, sciatic radiculopathy 
bilaterally at L5, and spinal epidural fibrosis at L5.  A CT 
scan and EMG of both lower extremities reportedly showed no 
abnormalities.  The VA neurologist noted that the veteran 
would not be employable except in sedentary work.

In April 1999, the RO issued a Supplement Statement of the 
Case in which it continued to deny the veteran's claim of 
entitlement to an increased rating for his service-connected 
low back disability.  Thereafter, this case was returned to 
the Board.


Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for severe, recurring attacks 
with intermittent relief.  After reviewing the record, and 
for the reasons and bases stated below, the Board finds that 
a 40 percent rating is warranted under Diagnostic Code 5293 
for the veteran's degenerative disc disease.  The Board 
concludes that the preponderance of the evidence is against a 
rating of 60 percent, the next highest rating available under 
this code, as the objective medical evidence does not 
demonstrate that the veteran suffers from a pronounced 
condition with persistent symptoms.

In arriving at its conclusion, the Board has taken into 
consideration all of the evidence of record as well as the 
contentions of the veteran and his representatives.  The 
Board has also been mindful of the joint motion for remand, 
as adopted by the Court.  In particular, the joint motion for 
remand instructed the Board to obtain a medical examination 
which assessed the veteran's current level of disability, 
particularly in light of DeLuca considerations.  See the 
September 1997 joint motion for remand, page 2.  The Board, 
through its February 1998 remand, has obtained separate 
recent orthopedic and neurological examinations of the 
veteran, which have been described in detail above.  In 
essence, those examinations indicate that the veteran's 
current level of disability due to his service-connected back 
disability is moderate.

During his most recent VA examinations, the veteran reported 
consistent pain and swelling in his low back and lower 
extremities.  However, upon examination, the March 1999 VA 
examiner observed normal gait with no evidence of muscle 
spasm, and reported that the veteran exhibited good muscle 
tone and normal lordosis.  Although the veteran reported 
numbness in both lower extremities, the VA examiner found 
both lower limbs to be negative for any neurological 
deficiency and that reflexes were present in both extremities 
except for absent left ankle reflex.  The VA examiner 
concluded that the veteran suffered from moderate impairment 
in his back with some relief from pain in between his 
attacks.

Additionally, the March 1999 VA neurologist also observed 
normal gait and symmetric reflexes in the lower extremities 
with the exception of absent left ankle jerk.  The VA 
neurologist also found normal strength, tone, and 
coordination in the left lower extremity, and only slight 
atrophy in the right calf and slight weakness in the right 
knee.  Sensory examination reportedly revealed decreased 
sensation in the L5 segmental dermatone on the right, but 
both a CT scan of the lumbar spine and an EMG of the lower 
extremities were negative.

Thus, although the veteran is reportedly absent left ankle 
jerk, the objective medical evidence demonstrates no evidence 
of muscle spasm and that the veteran experiences some relief 
from pain in between attacks.  Therefore, the Board finds 
that the preponderance of the objective medical evidence of 
record is against finding that the veteran's degenerative 
disc disease is manifested by a pronounced condition with 
persistent symptoms so as to warrant a 60 percent disability 
rating under Diagnostic Code 5293.

The Board recognizes that the veteran apparently suffered 
from a flare-up of his low back disability in 1991.  However, 
by June 1992, the veteran reported that his symptoms had 
improved somewhat following treatment.  Additionally, he 
recently reported that since 1991 he had received no 
additional medical treatment whatsoever for his back.  Thus, 
while the Board has reviewed and considered the veteran's 
complete medical history, its primary focus in this issue has 
been upon the current level of his disability as demonstrated 
by the 1999 VA examinations.  See Francisco, 7 Vet. App. at 
57-58 (1994).  The results of these examinations do not 
demonstrate that the veteran suffers from pronounced 
persistent symptoms so as to warrant a 60 percent disability 
evaluation. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  Specifically, the Board has considered whether a 
separate disability rating would be appropriate under 
Diagnostic Code 8620, which pertains to sciatic neuritis.  
See Esteban and Bierman, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under Diagnostic Code 
8620, as the objective medical evidence does not demonstrate 
that the veteran suffers from a separate disability distinct 
from his degenerative disc disease.  The record shows that 
the veteran was diagnosed with sciatic radiculopathy 
bilaterally at L5, and that he has consistently complained of 
pain and numbing in both lower extremities.  Additionally, 
the March 1999 VA examiners found that the veteran was absent 
left ankle jerk and had decreased sensation in the L5 
segmental dermatone on the right.  However, the March 1999 VA 
examiner specifically concluded that the veteran's lower 
limbs were negative for any neurological deficiency, and that 
there was no evidence of atrophy.  Additionally, although the 
March 1999 VA neurologist found slight atrophy in the right 
calf, he reported that both a CT scan of the lumbar spine and 
an EMG of the lower extremities were negative.  Therefore, 
the Board concludes that while the veteran may experience 
symptoms compatible with sciatic neuropathy as is 
contemplated by his 40 percent disability rating under 
Diagnostic Code 5293, he does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under Diagnostic Code 8620.  Thus, the 
Board finds that to grant a separate disability rating under 
Diagnostic Code 8620 in this case would violate the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14.  See Bierman, 6 Vet. 
App. at 129-132; see also Esteban, 6 Vet. App. at 262.

The record reflects that when he initially filed his claim, 
the veteran contended that his laminectomy scar was causing 
him additionally disability.  Thus, the Board has considered 
whether a separate disability rating would be warranted under 
Diagnostic Code 7804, which provides for a 10 percent 
disability rating for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (1998).  However, the veteran has never alleged that he 
experienced pain due to his scar, and upon examination, the 
March 1999 VA examiner found the scar to be nontender.  Thus, 
the Board finds that the preponderance of the evidence is 
against entitlement to a separate disability rating for 
scarring under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the low back.  There was no evidence of 
ankylosis of the lumbar spine.  Consequently, Diagnostic Code 
5289 is not for application.  

The Board has also considered whether a disability rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion.  However, as noted 
above, a precedent opinion of the General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion under 38 U.S.C.A. § 7104(c) (West 1991).  
Thus, evaluation of such symptomatology under Diagnostic Code 
5292 in addition to evaluation under Diagnostic Code 5293 
would clearly constitute pyramiding, compensating the veteran 
for identical manifestations under different diagnoses.  
38 C.F.R. § 4.14; see Esteban, 6 Vet. App. at 261-62.  

The Board has considered as an alternative whether a 
disability rating higher than the 40 percent assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 would be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  See 
Schafrath, 1 Vet. App. at 592-593.  However, a 40 percent 
disability rating is the highest available under Diagnostic 
Code 5292 and thus, an alternative evaluation under this code 
would not afford the veteran a higher rating.

As was noted in the September 1997 joint motion for remand, 
which was adopted by the Court, where a diagnostic code is 
predicated on loss of motion, VA must also consider 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca, 8 Vet. App. at 204-207.  
In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The March 1999 VA examiner found no evidence of weakness, 
incoordination, fatigability, or abnormal movement.  The 
evaluation of 40 percent currently assigned to the veteran's 
disability specifically contemplates limitation of motion and 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In summary, the Board finds that the preponderance of the 
evidence of record is against assignment of a rating in 
excess of the 40 percent already assigned for the veteran's 
low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The March 1999 examiner specifically stated that the 
veteran experienced only moderate functional impairment in 
his low back.  This medical evaluation of the veteran's level 
of disability, which was obtained in response to concerns in 
the joint motion for remand, is consistent with other 
evidence in the record, including the veteran's own statement 
that he has not received medical treatment for his back from 
any source for a number of years.  The Board places great 
weight on this examination report.  The Board also notes that 
the veteran's lower extremities were without muscle atrophy 
and diagnostic testing was normal.  The veteran has not 
submitted medical or other evidence to the contrary.  Thus, 
the veteran's claim for an increased rating is denied.


Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the April 1999 
Supplemental Statement of the Case that an extraschedular 
evaluation was not warranted for the veteran's service-
connected disability.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence of record indicates that the veteran works in 
sales, which reportedly requires him to be on his feet most 
of the time, and the evidence does not show that his service-
connected low back disability markedly interferes with this 
employment.  The Board recognizes that the March 1999 VA 
neurologist determined that the veteran was employable only 
in sedentary work and that the veteran has stated in the past 
that his back and lower extremity pain have caused difficulty 
at work.  However, he also reported that he has continued to 
work full-time at his job and has only ever had to miss one 
month of work due to his back disability.  There is no 
evidence of lengthy loss of time from work recently.  Thus, 
the Board finds that the overall record does not demonstrate 
that the veteran's service-connected disability markedly 
interferes with his employment.  

The record also does not demonstrate that the veteran has 
required frequent periods of hospitalization for his service-
connected disability.  In his October 1998 letter to the RO, 
the veteran indicated that he has received no medical 
treatment for his disability since 1991.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

